Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 26(d)(1): Variable Universal Life Insurance Policy SECURITY LIFE OF DENVER INSURANCE COMPANY A STOCK COMPANY INSURED (1) [JOHN DOE] INSURED (2) [MARY DOE] POLICY DATE: [December 5, 2008] POLICY NUMBER: [67000001] WE AGREE TO PAY the Death Proceeds to the beneficiary on the Second Death of the two Insureds while your policy is in force, subject to your policy provisions. WE ALSO AGREE to provide the other rights and benefits of your policy, subject to its provisions. PLEASE READ YOUR POLICY CAREFULLY RIGHT TO EXAMINE PERIOD: You have the right to examine and return your policy. You may return it by mail or other delivery to the agent/registered representative who sold it to you or to the ING Customer Service Center within 10 days after you receive it. It will then be void from the beginning. Once you have returned your policy during the Right to Examine Period, we will refund all premiums paid. Your policy is signed for Security Life of Denver Insurance Company by: /s/ Donald W. Britton /s/ Joy M. Benner Donald W. Britton Joy M. Benner President Secretary In your policy, you and your refer to the owner of this policy; we, us and our refer to Security Life of Denver Insurance Company. Your policy is a LAST SURVIVOR FLEXIBLE PREMIUM ADJUSTABLE VARIABLE UNIVERSAL LIFE INSURANCE POLICY. Your policy provides Death Proceeds and other values that are variable when based on the investment experience of the Subaccounts of the Separate Account.
